                                           Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 1 of 30




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                                                                            ORDER GRANTING DEFENDANTS'
                                   7       STATE OF CALIFORNIA, et al.,                     MOTION FOR SUMMARY JUDGMENT,
                                                                                            DENYING PLAINTIFFS' MOTIONS FOR
                                   8                    Plaintiffs,                         SUMMARY JUDGMENT, AND
                                                                                            GRANTING INTERVENORS’ MOTIONS
                                   9              v.                                        FOR SUMMARY JUDGMENT
                                  10       BUREAU OF LAND MANAGEMENT, et                     Case No. 18-cv-00521-HSG
                                           al.,
                                  11                                                         Re: Dkt. Nos. 112, 116, 119, 120, 121
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                           SIERRA CLUB, et al.,
                                  13                                                         Case No. 18-cv-00524-HSG
                                                        Plaintiffs,
                                  14                                                         Re: Dkt. Nos. 110, 126, 129, 130, 131
                                                  v.
                                  15
                                           RYAN ZINKE, et al.,
                                  16
                                                         Defendants.
                                  17
                                               Pending before the Court are cross-motions for partial summary judgment in two related
                                  18
                                       cases, State of California v. Bureau of Land Management, et al., No. 18-cv-00521-HSG, and
                                  19
                                       Sierra Club v. Zinke, No. 18-cv-00524-HSG. See Case No. 18-cv-0521, Dkt. Nos. 112
                                  20
                                       (“California Mot.”), 116 (“BLM Mot.”), 119 (“Wyoming Mot.”), 120 (“API Mot.”), and 121
                                  21
                                       (“Associations Mot.”); Case No. 18-cv-0524, Dkt. No. 110 (“Citizen Group Mot.”).1 Plaintiffs in
                                  22
                                       both cases challenge Federal Defendants’ promulgation of a final rule that repealed a previous rule
                                  23
                                       regulating hydraulic fracturing operations on federal and tribal lands. Plaintiffs assert that the
                                  24
                                       issuance of the final rule violated the Administrative Procedure Act (“APA”), National
                                  25
                                       Environmental Policy Act (“NEPA”), and the Endangered Species Act (“ESA”).
                                  26
                                  27
                                       1
                                  28    Defendants and intervenors filed the same motions in both cases. See also Case No. 18-cv-0524,
                                       Dkt. Nos. 126, 129, 130, 131.
                                         Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 2 of 30




                                   1          The Court GRANTS Federal Defendants’ motion for summary judgment on all grounds

                                   2   and DENIES Plaintiffs’ motions. The Court further GRANTS Wyoming’s, API’s and the

                                   3   Associations’ motions for summary judgment.

                                   4     I.   BACKGROUND
                                   5          A.    Hydraulic Fracturing Regulation
                                   6          On March 26, 2015, after almost five years of extensive rulemaking, the Bureau of Land

                                   7   Management (“BLM”) issued the final version of its regulations applying to hydraulic fracturing

                                   8   on federal and Indian lands. 80 Fed. Reg. 16,128–16,222 (Mar. 26, 2015) (“the 2015 Rule”).

                                   9   According to BLM, the 2015 Rule “serve[d] as a much-needed complement to existing regulations

                                  10   designed to ensure the environmentally responsible development of oil and gas resources on

                                  11   Federal and Indian lands, which were finalized nearly thirty years ago, in light of the increasing

                                  12   use and complexity of hydraulic fracturing coupled with advanced horizontal drilling technology.”
Northern District of California
 United States District Court




                                  13   Id. at 16,128. Hydraulic fracturing is a process used by oil and natural gas producers to increase

                                  14   production from wells. Id. at 16,130. It “involves the injection of fluid under high pressure to

                                  15   create or enlarge fractures in the reservoir rocks.” Id. at 16,131. Typically, the fluid is composed

                                  16   of water, sand, and chemical additives to create and “enlarge fractures in the reservoir rocks”

                                  17   while “limiting the growth of bacteria and preventing corrosion of the well casing.” Id. In order

                                  18   to “to ensure wellbore integrity, protect water quality, and enhance public disclosure of chemicals

                                  19   and other details of hydraulic fracturing operations,” BLM issued the 2015 Rule scheduled to take

                                  20   effect on June 24, 2015. Id. at 16,129.

                                  21          The 2015 Rule had four primary elements. First, the 2015 Rule updated the well

                                  22   construction and testing requirements to ensure best practices for casing and cementing wells and

                                  23   “protect and isolate all usable water zones, lost circulation zones, abnormally pressured zones, and

                                  24   any prospectively valuable deposits of minerals.” Id. at 16,136. Second, operators were required

                                  25   to use storage tanks instead of pits to “reduce[] the potential risk to surface and groundwater

                                  26   resources,” as well as provide environmental benefits for wildlife. Id. at 16,203–04. Third, the

                                  27   2015 Rule provided greater oversight and information to BLM by requiring that operators seek

                                  28   approval for all hydraulic fracturing operations, instead of only “non-routine” operations. Id. at
                                                                                         2
                                           Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 3 of 30




                                   1   16,146–16,153. Finally, operators were required to disclose the chemical additives used for

                                   2   hydraulic fracturing by submitting the information to an independent organization, FracFocus,

                                   3   which had an existing database and provided “the quickest, most cost-effective way to make the

                                   4   information public.” Id. at 16,169.

                                   5           On March 26, 2015, the States of Wyoming and Colorado filed a lawsuit in the district of

                                   6   Wyoming seeking review of the 2015 Rule under the APA. Wyoming v. United States Dep’t of the

                                   7   Interior, No. 15-CV-43-S (D. Wyo. March 25, 2015), Dkt. No. 1. The court granted a preliminary

                                   8   injunction on September 30, 2015. See Wyoming v. United States Dep’t of the Interior, 136 F.

                                   9   Supp. 3d 1317, 1354 (D. Wyo. 2015). The court then set aside the 2015 Rule finding that BLM

                                  10   lacked statutory authority to promulgate the rule. State of Wyoming v. United States Dep’t of the

                                  11   Interior, No. 2:15-CV-041-SWS, 2016 WL 3509415, at *12 (D. Wyo. June 21, 2016), judgment

                                  12   vacated, appeal dismissed sub nom. Wyoming v. Zinke, 871 F.3d 1133 (10th Cir. 2017). The
Northern District of California
 United States District Court




                                  13   Tenth Circuit, however, vacated this decision as prudentially unripe given BLM’s pending action

                                  14   to rescind the 2015 Rule, even though BLM had initially sought to uphold and enforce the 2015

                                  15   Rule on appeal. 871 F.3d at 1144.

                                  16           On March 28, 2017, President Trump issued Executive Order 13783, titled “Promoting

                                  17   Energy Independence and Economic Growth.” 82 Fed. Reg. 16,093. The order directed agencies

                                  18   to “immediately review existing regulations that potentially burden the development or use of

                                  19   domestically produced energy resources and appropriately suspend, revise, or rescind those that

                                  20   unduly burden the development of domestic energy resources beyond the degree necessary to

                                  21   protect the public interest or otherwise comply with the law.” Id. The following day, then

                                  22   Secretary of the Interior Ryan Zinke issued Secretarial Order 3349, which specifically directed

                                  23   “BLM [to] proceed expeditiously with proposing to rescind final rule entitled, ‘Oil and Gas;

                                  24   Hydraulic Fracturing on Federal and Indian Lands, 80 Fed. Reg. 16[,]128 (March 26, 2015).”

                                  25   HFRR_019417.2 Thereafter, BLM proposed to repeal the 2015 Rule on July 25, 2017, noting that

                                  26
                                  27
                                       2
                                        The Court adopts BLM’s Bates labeling prefixes for the Administrative Record in this case.
                                       Documents with the prefixes “DOIAR” and “DOIPS” are documents included in the
                                  28   administrative record originally compiled for the development of the 2015 Rule. Case No. 18-cv-
                                       0524, Dkt. Nos. 93, 94. Documents with the prefix “HFRR” are documents originally compiled as
                                                                                        3
                                         Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 4 of 30




                                   1   they agency now “believe[s] [the 2015 Rule] is unnecessarily duplicative of state and some tribal

                                   2   regulations and imposes burdensome reporting requirements and other unjustified costs on the oil

                                   3   and gas industry.” 82 Fed. Reg. 34,464. On December 29, 2017, BLM published a final rule

                                   4   repealing the entirety of the 2015 Rule. 82 Fed. Reg. 61,924 (the “Repeal”).

                                   5          B.    Procedural Background
                                   6          On January 24, 2018, the State of California (“California Plaintiffs”) filed suit against

                                   7   Defendants BLM, Joseph Balash in his official capacity as the Assistant Secretary for Land and

                                   8   Minerals Management of the United States Department of the Interior, and Ryan Zinke in his

                                   9   official capacity as Secretary of the Interior (“the Secretary”) (collectively, “Federal Defendants”),

                                  10   asserting three claims for declaratory and injunctive relief under the APA, the Federal Land Policy

                                  11   and Management Act (“FLPMA”), the Mineral Leasing Act (“MLA”), the Indian Mineral Leasing

                                  12   Act (“IMLA”), and NEPA. Case No. 4:18-cv-00521-HSG, Dkt. No. 1 (“Cal. Compl.”). Also, on
Northern District of California
 United States District Court




                                  13   January 24, 2018, a coalition of eight citizen groups (“Citizen Group Plaintiffs” or “Citizen

                                  14   Groups”) asserted substantively similar claims against the Secretary, BLM, and the United States

                                  15   Department of the Interior. Case No. 4:18-cv-00524-HSG, Dkt. No. 1. On April 3, 2018, Citizen

                                  16   Group Plaintiffs amended their complaint to add a claim under the Endangered Species Act

                                  17   (“ESA”). Case No. 4:18-cv-00524-HSG, Dkt. No. 55 at 32.

                                  18          Apart from Citizen Groups’ ESA claim, these related cases are substantively identical.

                                  19   Plaintiffs3 challenge BLM’s 2017 Repeal of the 2015 Rule. Plaintiffs contend that the 2015 Rule

                                  20   facilitated environmentally responsible oil and gas development, and that BLM’s rescission of the

                                  21   rule violates the above-listed statutes. On May 2, 2018, the Court granted the State of Wyoming’s

                                  22   (“Wyoming”) unopposed motion to intervene in both cases. See Case No. 4:18-cv-00524-HSG,

                                  23   Dkt. No. 70; Case No. 4:18-cv-00524-HSG, Dkt. No. 33. On July 17, 2018, the Court granted the

                                  24   Independent Petroleum Association of America and Western Energy Alliance’s (collectively, the

                                  25   “Associations”) and the American Petroleum Institute’s (“API”) motions to intervene in both

                                  26
                                  27   part of the administrative record for the Repeal. Id. Finally, BLM filed two supplemental sets of
                                       administrative record documents with the prefixes “HFRR_SUPP_1” and “HFRR_SUPP_2” after
                                  28   the rest of the administrative record. See Dkt. Nos. 106, 108.
                                       3
                                         “Plaintiffs” refers collectively to California Plaintiffs and Citizen Group Plaintiffs.
                                                                                           4
                                            Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 5 of 30




                                   1   actions. See Case No. 4:18-cv-00524-HSG, Dkt. No. 77.

                                   2       II.   LEGAL STANDARD
                                   3             The Court’s review in this action is governed by the Administrative Procedure Act

                                   4   (“APA”). Vt. Yankee Nuclear Power Corp. v. Natural Res. Def. Council, Inc., 435 U.S. 519, 558

                                   5   (1978); 16 U.S.C. § 1855(f)(1); 5 U.S.C. § 706(2)(A)–(D). The Court must set aside the final

                                   6   agency decision if it is “arbitrary, capricious, an abuse of discretion or otherwise not in accordance

                                   7   with law . . . .” 5 U.S.C. § 706(2)(A). Summary judgment is an appropriate procedural

                                   8   mechanism “for deciding the legal question of whether the agency could reasonably have found

                                   9   the facts as it did.” Occidental Eng’g Co. v. INS, 753 F.2d 766, 770 (9th Cir. 1985). Under the

                                  10   arbitrary and capricious standard, the Court must “determine whether the [agency] has considered

                                  11   the relevant factors and articulated a rational connection between the facts found and the choices

                                  12   made.” Midwater Trawlers Coop v. Dep’t of Comm., 282 F.3d 710, 716 (9th Cir. 2002). This
Northern District of California
 United States District Court




                                  13   standard is deferential, presuming the agency action to be valid and affirming if there is a

                                  14   reasonable basis for the decision. Ranchers Cattlemen Action Fund v. U.S. Dep’t of Agric., 499

                                  15   F.3d 1108, 1115 (9th Cir. 2007). The Court reviews the administrative record as a whole in

                                  16   making this assessment. See Citizens to Pres. Overton Park v. Volpe, 401 U.S. 402, 420 (1971);

                                  17   see also Ranchers Cattlemen Action Fund, 499 F.3d at 1115.

                                  18   III.      ANALYSIS

                                  19             A.   Standing

                                  20             Federal Defendants first argue that Plaintiffs lack standing to bring these suits. BLM Mot.

                                  21   at 8–32. They contend that “Plaintiffs’ alleged harms are not ‘fairly traceable’ to the 2017

                                  22   [Repeal] itself; they are instead general harms related to hydraulic fracturing that were not

                                  23   addressed by the 2015 Rule and therefore cannot be traced to the repeal of that Rule.” Id. at 8–9.

                                  24   The Associations similarly argue that California Plaintiffs fail to show injury traceable to the

                                  25   Repeal. Associations Mot. at 7–10.4

                                  26
                                       4
                                  27     Federal Defendants also argue that California Plaintiffs are not within the zone of interests to
                                       bring an action under the IMLA. BLM Mot. at 29–32. At the hearing, California Plaintiffs
                                  28   stipulated to dismissal of the part of the second cause of action that relies on the IMLA. See Case
                                       No. 4:18-cv-00521-HSG, Dkt. No. 147 at 6:13–7:5. Thus, the Court need not address this
                                                                                          5
                                         Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 6 of 30




                                   1          A plaintiff seeking relief in federal court bears the burden of establishing “the irreducible

                                   2   constitutional minimum” of standing. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016)

                                   3   (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)). First, the plaintiff must have

                                   4   “suffered an injury in fact.” Id. This requires “an invasion of a legally protected interest” that is

                                   5   concrete, particularized, and actual or imminent, rather than conjectural or hypothetical. Lujan,

                                   6   504 U.S. at 560 (internal quotation marks omitted). “Although imminence is concededly a

                                   7   somewhat elastic concept, it cannot be stretched beyond its purpose, which is to ensure that the

                                   8   alleged injury is not too speculative for Article III purposes—that the injury is certainly

                                   9   impending.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013) (quoting Lujan, 504 U.S. at

                                  10   564 n.2). Second, the plaintiff’s injury must be “fairly traceable to the challenged conduct of the

                                  11   defendant.” Spokeo, 136 S. Ct. at 1547. Third, the injury must be “likely to be redressed by a

                                  12   favorable judicial decision.” Id. (citing Lujan, 504 U.S. at 560–61).
Northern District of California
 United States District Court




                                  13               i.   California Plaintiffs
                                  14          “States are not normal litigants for the purposes of invoking federal jurisdiction,” and are

                                  15   “entitled to special solicitude in [the] standing analysis.” Massachusetts v. EPA, 549 U.S. 497,

                                  16   518–20 (2007). For instance, states may sue to assert their “quasi-sovereign interest in the health

                                  17   and well-being—both physical and economic—of [their] residents in general.” Alfred L. Snapp &

                                  18   Son, Inc. v. Puerto Rico, 458 U.S. 592, 607 (1982). In that case, however, the “interest must be

                                  19   sufficiently concrete to create an actual controversy between the State and the defendant” such that

                                  20   the state is more than a nominal party. Id. at 602.

                                  21          The Court finds that California Plaintiffs have made a sufficient showing of injuries in fact

                                  22   that are concrete, particularized, and fairly traceable to the Repeal so as to establish standing.

                                  23   Contrary to Federal Defendants’ argument, California Plaintiffs’ financial harms are not

                                  24   generalized to hydraulic fracturing, but are traceable to the Repeal of the 2015 Rule.

                                  25          California Plaintiffs allege that “the repeal of the [2015] Rule eliminates an additional

                                  26   layer of regulatory protection on federal lands in California that supplements and bolsters state

                                  27

                                  28
                                       argument.
                                                                                          6
                                           Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 7 of 30




                                   1   hydraulic fracturing regulations, including well stimulation requirements. As a result of the

                                   2   Repeal, responsibility for ensuring compliance with hydraulic fracturing regulations will fall

                                   3   entirely on California, placing additional burdens on State resources.” Case No. 4:18-cv-00521-

                                   4   HSG, Dkt. No. 127-1 at ¶ 5 (“Borkavich Decl.”). Given that “California contains millions of acres

                                   5   of federal lands that are managed by [BLM] for energy production,” including an additional

                                   6   720,000 acres opened recently to oil and gas leasing with an additional 1.2 million acres proposed

                                   7   in California’s central valley, the burdens placed on California’s resources to ensure state

                                   8   regulatory compliance on BLM lands increased due to the Repeal. Case No. 4:18-cv-00521, Dkt.

                                   9   No. 127-2 at ¶¶ 6, 12 (“Lozo Decl.”).

                                  10           “Monetary expenditures to mitigate and recover from harms that could have been

                                  11   prevented absent the [Repeal] are precisely the kind of ‘pocketbook’ injury that is incurred by the

                                  12   state itself.” Air All. Houston v. Envtl. Prot. Agency, 906 F.3d 1049, 1059–60 (D.C. Cir. 2018);
Northern District of California
 United States District Court




                                  13   see also California v. Azar, 911 F.3d 558, 571 (9th Cir. 2018) (finding standing where interim

                                  14   federal rules exempting employers with religious and moral objections from providing

                                  15   contraceptive coverage would lead to women losing employer-sponsored contraceptive coverage,

                                  16   “which [would] then result in economic harm to the states”). Although Federal Defendants argue

                                  17   that these declarations do not sufficiently allege injury since BLM will continue to regulate oil and

                                  18   gas operations, see Case No. 4:18-cv-00524, Dkt. No. 140 at 1–4 (“BLM Reply”), BLM is

                                  19   disavowing any intention to ensure compliance with the additional requirements imposed by the

                                  20   2015 Rule. The 2015 Rule would have imposed stricter requirements on operators beyond BLM’s

                                  21   pre-existing regulations, and instead would have matched or exceeded state regulations. Thus,

                                  22   California Plaintiffs state an injury in fact, since they will need to ensure state regulatory

                                  23   compliance to fill the regulatory gap that will be created if the 2015 Rule does not take effect.5

                                  24           California Plaintiffs also allege a procedural injury resulting from BLM’s failure to comply

                                  25   with NEPA. “When a litigant is vested with a procedural right, that litigant has standing if there is

                                  26
                                  27   5
                                         For this reason, BLM’s argument that California Plaintiffs fail to allege a legally cognizable
                                  28   injury separate from the generalized interest of its citizens (parens patriae) is unavailing. See
                                       BLM Mot. at 26–29.
                                                                                          7
                                           Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 8 of 30




                                   1   some possibility that the requested relief will prompt the injury-causing party to reconsider the

                                   2   decision that allegedly harmed the litigant.” Massachusetts, 549 U.S. at 517–18. Here, California

                                   3   Plaintiffs have been “accorded a procedural right” because NEPA provides that “State, and local

                                   4   agencies, which are authorized to develop and enforce environmental standards” may comment on

                                   5   proposed federal action “significantly affecting the human environment.” 42 U.S.C. § 4332(2)(C).

                                   6   Plaintiffs allege that BLM failed to prepare an Environmental Impact Statement (“EIS”) and that

                                   7   the significant environmental impacts of the Repeal were not properly considered. “An ‘increased

                                   8   risk’ to the environment is all that is needed to establish the injury prong for standing in these

                                   9   environmental procedural claims.” Methow Forest Watch v. U.S. Forest Serv., 383 F. Supp. 2d

                                  10   1263, 1268 (D. Or. 2005) (quoting Ecological Rights Found. v. Pacific Lumber, Co., 230 F.3d

                                  11   1141, 1151 (9th Cir. 2000)). California Plaintiffs allege that the Repeal removed numerous

                                  12   provisions of the 2015 Rule designed to protect the environment, thus increasing the risk to the
Northern District of California
 United States District Court




                                  13   environment. Whether the Repeal did so as a practical matter is a merits question, but California

                                  14   Plaintiffs sufficiently meet the threshold to establish standing. 6

                                  15              ii.   Citizen Group Plaintiffs
                                  16           Citizen Group Plaintiffs allege that they have established standing through member

                                  17   declarations that allege economic injuries to “members who live close to BLM-approved oil and

                                  18   gas wells [who] face increased risk of harm to their drinking water supplies and livestock,” as well

                                  19   as “aesthetic and recreational” injuries caused by the Repeal. Case No. 4:18-cv-00524, Dkt. No.

                                  20   137 (“Citizen Group Reply”) at 4. “An association has standing to bring suit on behalf of its

                                  21   members when its members would otherwise have standing to sue in their own right, the interests

                                  22   at stake are germane to the organization’s purpose, and neither the claim asserted nor the relief

                                  23   requested requires the participation of individual members in the lawsuit.” Friends of the Earth v.

                                  24   Laidlaw Envtl. Services, 528 U.S. 167, 180 (2000). Plaintiffs adequately allege injury in fact

                                  25   when they “aver that they use the affected area and are persons ‘for whom the aesthetic and

                                  26   recreational values of the area will be lessened’ by the challenged activity.” Id. at 181.

                                  27
                                       6
                                  28     For the same reasons, Citizen Group Plaintiffs also have procedural standing to bring a NEPA
                                       claim.
                                                                                        8
                                         Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 9 of 30




                                   1          Citizen Group Plaintiffs first provide declarations from members that live close to BLM

                                   2   lands with oil and gas development alleging economic injuries. See Case No. 4:18-cv-00524, Dkt.

                                   3   No. 110-3. A Diné Citizens Against Ruining Our Environment (“Diné CARE”) member alleges

                                   4   that the Repeal removed “adequate regulations to protect [the] groundwater against contamination

                                   5   from spills from fracking waste pits, or cracks in the cement surrounding oil and gas wells that can

                                   6   release fracking fluids into the surrounding groundwater.” Id. at 20 ¶ 13 (“Begaye Decl.”).

                                   7   Similarly, a member of Earthworks living near BLM lands notes that the 2015 Rule’s “ban on

                                   8   open pit unlined waste storage, and requirements to use tanks instead of pits would . . . reduc[e]

                                   9   the chances of a leaky pit allowing dangerous chemicals to affect my water supply,” and its

                                  10   “requirement for disclosure of the chemicals in the hydraulic fracturing fluids would benefit” him

                                  11   by alerting him “if there were another incident of water well contamination from drilling

                                  12   activities.” Id. at 34 ¶¶ 13–14 (“Dronkers Decl.”). Both declarations comment on broad
Northern District of California
 United States District Court




                                  13   environmental concerns and note past incidents where oil and gas drilling resulted in water

                                  14   contamination.

                                  15          The Court agrees with Federal Defendants that allegations of past injuries are not sufficient

                                  16   to show actual or imminent injury. Although Citizen Group Plaintiffs argue that the removal of

                                  17   these protections increases the risk of harm to members’ drinking supply, this only points to a

                                  18   hypothetical, future injury. In Laidlaw, which Citizen Group Plaintiffs cite, it was “undisputed

                                  19   that [defendant’s] unlawful conduct—discharging pollutants in excess of permit limits—was

                                  20   occurring at the time the complaint was filed,” making the environmental plaintiffs’ allegations

                                  21   that the conduct affected their recreational, aesthetic, and economic interests actual and imminent.

                                  22   528 U.S. at 184. Here, Citizen Group Plaintiffs do not similarly allege any current or ongoing

                                  23   environmental harm. They instead rely on limited past harms from hydraulic fracturing to argue

                                  24   that a future without the potential protections of the 2015 Rule, now removed by the Repeal,

                                  25   increases the risk of injury to its members. This cannot meet the standard of actual and imminent

                                  26   injury. Despite ongoing hydraulic fracturing operations on BLM lands, Citizen Group Plaintiffs

                                  27   do not provide any evidence of current harms, but point only to a hypothetical “risk” of them.

                                  28   These unique circumstances prevent Citizen Group Plaintiffs from establishing that an “injury is
                                                                                         9
                                        Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 10 of 30




                                   1   certainly impending” from environmental risk in this case. Clapper, 568 U.S. at 409.

                                   2          Citizen Group Plaintiffs also provide declarations of members who enjoy recreational

                                   3   activities on or close to BLM lands to argue that they have standing to bring this case. A member

                                   4   of the Center for Biological Diversity provided a declaration noting that he “regularly recreate[s]

                                   5   and observe[s] plants and wildlife on BLM-managed public lands,” but found that “enjoyment of

                                   6   these areas is diminished by the impacts of oil and gas activities in the area, which fragment

                                   7   habitat, displace endangered species, generate traffic, destroy views, and reduce air and water

                                   8   quality.” Case No. 4:18-cv-00524, Dkt. No. 110-3 at 8–10 (“Anderson Decl.”). Similarly, a

                                   9   Sierra Club member “regularly photographed and hiked” in Grand County, Utah, but “[his]

                                  10   enjoyment of photography on public lands has been and continues to be compromised by the

                                  11   dispersed oil and gas wells, the road systems that break up the flow of the landscape, waste pits,

                                  12   flaring, pipelines, and by the need to be constantly vigilant of heavy truck traffic that might
Northern District of California
 United States District Court




                                  13   threaten my safety.” Id. at 90–95 (“Rau Decl.”).

                                  14          These member declarations fail to identify how the Repeal, rather than oil and gas activity

                                  15   generally, is the cause of their recreational and aesthetic injuries. Citizen Group Plaintiffs argue

                                  16   that the Repeal of several key provisions of the 2015 Rule (specifically, using tanks instead of pits

                                  17   for fracturing waste, updating well construction, and informational requirements) is the cause of

                                  18   its members injuries, but they fail to connect the lack of these provisions to any recreational or

                                  19   aesthetic injuries. Citizen Group Reply at 3–4. There is no evidence to support the allegations

                                  20   that reinstating the 2015 Rule would redress the recreational or aesthetic harms, largely because

                                  21   the land continues to be open to oil and gas development. Furthermore, when publishing the 2015

                                  22   Rule, BLM never represented that the updated casing requirements would prevent all possible

                                  23   leaks such that the Court can deem the Repeal to be the cause of possible leaks in the future.

                                  24   Similarly, using tanks instead of pits for fracturing waste was never represented as a solution to all

                                  25   harm to wildlife caused by hydraulic fracturing. Instead, the 2015 Rule sought to increase

                                  26   regulations for continued hydraulic fracturing operations in order to curtail some environmental

                                  27

                                  28
                                                                                         10
                                           Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 11 of 30




                                   1   consequences of those operations.7 Thus, Citizen Group Plaintiffs cannot trace any alleged

                                   2   recreational or aesthetic harm to the Repeal, as hydraulic fracturing generally is the cause of the

                                   3   alleged injuries.

                                   4           Federal Defendants also argue that Citizen Group Plaintiffs lack standing to bring suit

                                   5   under the ESA. Citizen Group Plaintiffs claim that BLM violated the ESA by failing to consult

                                   6   with the Fish and Wildlife Service (“FWS”) prior to taking any action that “may affect” a

                                   7   threatened or endangered species. 16 U.S.C. § 1536(a)(4). “In order to establish an injury in fact

                                   8   in the context of a claimed procedural error in an agency’s decisionmaking process, a plaintiff

                                   9   must show that ‘(1) the [agency] violated certain procedural rules; (2) these rules protect [a

                                  10   plaintiff’s] concrete interests; and (3) it is reasonably probable that the challenged action will

                                  11   threaten their concrete interests.’” Friends of Santa Clara River v. United States Army Corps of

                                  12   Engineers, 887 F.3d 906, 918 (9th Cir. 2018) (quoting San Luis & Delta-Mendota Water Auth. v.
Northern District of California
 United States District Court




                                  13   Haugrud, 848 F.3d 1216, 1232 (9th Cir. 2017)). As noted above, this only requires a showing of

                                  14   “an ‘increased risk’ to the environment,” not that the outcome of the consultation would have been

                                  15   different. Methow Forest Watch v, 383 F. Supp. 2d at 1268 (quoting Pacific Lumber, 230 F.3d at

                                  16   1151). Specifically for an ESA claim, plaintiff must “submit affidavits or other evidence showing,

                                  17   through specific facts, not only that listed species were in fact being threatened by [the challenged

                                  18   action], but also that one or more of [plaintiffs’] members would thereby be ‘directly’ affected

                                  19   apart from their ‘special interest’ in th[e] subject.” Lujan, 504 U.S. at 563 (quoting Sierra Club v.

                                  20   Morton, 405 U.S. 727, 730 (1972)).

                                  21           Citizen Group Plaintiffs point to declarations representing that the Repeal threatens the

                                  22

                                  23   7
                                         Unlike Ctr. For Biological Diversity v. Kempthorne, 588 F.3d 701 (9th Cir. 2009) and W.
                                  24   Watersheds Project v. Kraayenbrink, 632 F.3d 472 (9th Cir. 2011), Citizen Group Plaintiffs do not
                                       show that their members’ injuries are caused by the regulations at issue. In Kempthorne,
                                  25   plaintiffs’ recreational interest in polar bears and walruses was directly threatened by a regulation
                                       that authorized “the non-lethal ‘take’ of polar bears and Pacific walrus by oil and gas activities.”
                                  26   588 F.3d at 705. In Kraayenbrink, plaintiffs similarly could point to the “reduce[d] public
                                       oversight of federal grazing management” as a direct cause of their aesthetic injury in
                                  27   “involvement in public land grazing management.” 632 F.3d at 481, 485. Citizen Group
                                       Plaintiffs cannot similarly show in this unique case that any change in the recreational and
                                  28   aesthetic interests of its members is linked to the Repeal, given that the lands, at all times,
                                       remained open to oil and gas development.
                                                                                           11
                                           Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 12 of 30




                                   1   environment and wildlife, including species listed under the ESA. See e.g., Case No. 4:18-cv-

                                   2   00524, Dkt. No. 110-3 at 9–13 ¶¶ 8–23(“Anderson Decl.”) (discussing an interest in the San

                                   3   Joaquin kit fox, blunt-nosed leopard lizard, and California condors at risk of harm due to open

                                   4   waste pits, which would have been tanks under the 2015 Rule).8 Federal Defendants argue that

                                   5   these declarations are insufficient and lack the specificity required to show that it is reasonably

                                   6   probable that the environment and listed species will be threatened by the Repeal. BLM Mot. at

                                   7   10–13. Federal Defendants point to existing regulations within the geographic regions discussed

                                   8   in the declarations to argue that other regulations and policies provide the same protections as the

                                   9   2015 Rule. Id. at 13–26; BLM Reply at 7–11. Thus, Federal Defendants argue that Citizen Group

                                  10   Plaintiffs rely on a hypothetical and attenuated chain of events to show that the challenged action

                                  11   will threaten their interests. BLM Mot. at 13–16.

                                  12           Federal Defendants overstate the standing requirements. Citizen Group Plaintiffs’
Northern District of California
 United States District Court




                                  13   declarations provide sufficient evidence that Plaintiffs have concrete interests in ESA-listed

                                  14   species in several specific sites on BLM land. The declarations also sufficiently detail how it is

                                  15   reasonably probable that the challenged action will threaten these interests. Citizen Group

                                  16   Plaintiffs point to the same three differences between the 2015 Rule and the Repeal (again, using

                                  17   tanks instead of pits for fracturing waste, updating well construction, and informational

                                  18   requirements), and argue that these differences threaten concrete interests in the environment and

                                  19   ESA-listed species. Citizen Group Mot. at 17. Specifically, the supporting declarations point to

                                  20   the use of tanks instead of pits as the primarily reason that threatened species will be affected. See

                                  21   e.g. McKinnon Decl at 7–8 (noting that above-ground tanks prevent spills and leaks, “reducing the

                                  22   potential for impacts [to] groundwater, surface water, and critical habitats for endangered fish.”).

                                  23   This sufficiently alleges injury for a procedural violation of an environmental statute.

                                  24
                                       8
                                  25     Citizen Group Plaintiffs submitted additional declarations with its reply highlighting interests in
                                       additional ESA-listed species. See Case No. 4:18-cv-00524, Dkt. No. 137-1 at 3–9 (“McKinnon
                                  26   Decl.”) (describing interests in the Colorado Pikeminnow, Razorback sucker, Humpback chub,
                                       and Bonytail fish in the San Juan River in Utah); id. at 55–59 (“Donnelly Decl.”) (describing
                                  27   interests in Railroad Valley springfish in Nevada); id. at 72–74 (“Zukoski Decl.”) (describing
                                       interests in the Gunnison sage grouse in Colorado). The Court considers these additional
                                  28   declarations because Federal Defendants were able to respond in their reply. See Dutta v. State
                                       Farm Mut. Auto. Ins. Co., 895 F.3d 1166, 1172 (9th Cir. 2018).
                                                                                        12
                                        Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 13 of 30




                                   1          Federal Defendants also argue that Citizen Group Plaintiffs fail to demonstrate the

                                   2   redressability of the alleged injury. Federal Defendants point to existing regulations within the

                                   3   geographic regions discussed in the declarations to argue that other regulations and policies

                                   4   provide the same protections as the 2015 Rule. BLM Mot. at 13–26; BLM Reply at 7–11.

                                   5   However, this granular examination regarding each species appears to be the exact type of analysis

                                   6   that is supposed to be the subject of consultation or study with FWS. But at this stage, Citizen

                                   7   Group Plaintiffs need only show that a consultation “may influence the agency’s ultimate

                                   8   decision.” Santa Clara River, 887 F.3d at 918 (emphasis added); see also Cottonwood Envtl. Law

                                   9   Ctr. v. U.S. Forest Serv., 789 F.3d 1075, 1082 (9th Cir. 2015) (a plaintiff need not “establish how

                                  10   the [agency action] would lead to different, injurious results at the project-specific level” because

                                  11   “this places an inappropriate burden on [plaintiff].”). Here, “the causation and redressability

                                  12   requirements [for standing] are relaxed” because Citizen Group Plaintiffs “assert a violation of a
Northern District of California
 United States District Court




                                  13   procedural right conferred by a federal statute.” Santa Clara River, 887 F.3d at 918 (internal

                                  14   quotations and citations omitted) (alterations in original). Given this softened standard, Citizen

                                  15   Group Plaintiffs sufficiently meet their burden by showing that a consultation could lead to the

                                  16   conclusion that compliance with the ESA requires preservation of some or all environmental

                                  17   protections outlined in the 2015 Rule, despite the existence of other regulations.

                                  18          In summary, the Court finds that California Plaintiffs have standing to bring all alleged

                                  19   claims, excluding those that they have stipulated to dismiss. The Court finds that Citizen Group

                                  20   Plaintiffs lack standing to bring their APA claims, but have standing to bring claims alleging

                                  21   procedural violation of NEPA and the ESA.

                                  22          B.    APA Claims
                                  23          Under the APA, a district court can set aside agency decisions only if the action is

                                  24   “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C.

                                  25   § 706(2)(A). “The scope of [the Court’s] review under this standard is ‘narrow’; [and] ‘a court is

                                  26   not to substitute its judgment for that of the agency.’” Judulang v. Holder, 132 S. Ct. 476, 483

                                  27   (2011) (quoting Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463

                                  28   U.S. 29, 43 (1983)). Nonetheless, when reviewing an agency action, a court “must assess, among
                                                                                         13
                                        Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 14 of 30




                                   1   other matters, ‘whether the decision was based on a consideration of the relevant factors and

                                   2   whether there has been a clear error of judgment.’” Id. at 484 (quoting State Farm, 463 U.S. at

                                   3   43). “That task involves examining the reasons for agency decisions—or, as the case may be, the

                                   4   absence of such reasons.” Id. “Agency action should be overturned only when the agency has

                                   5   ‘relied on factors which Congress has not intended it to consider, entirely failed to consider an

                                   6   important aspect of the problem, offered an explanation for its decision that runs counter to the

                                   7   evidence before the agency, or is so implausible that it could not be ascribed to a difference in

                                   8   view or the product of agency expertise.’” Pac. Coast Fed’n of Fishermen’s Ass’n, Inc. v. Nat’l

                                   9   Marine Fisheries Serv., 265 F.3d 1028, 1034 (9th Cir. 2001) (quoting State Farm, 463 U.S. at 43).

                                  10   The agency’s findings are reviewed under the “substantial evidence” standard. Family Inc. v. U.S.

                                  11   Citizenship & Immigration Servs., 469 F.3d 1313, 1315 (9th Cir. 2006). Under this standard, a

                                  12   court will not disturb an agency’s findings “unless the evidence presented would compel a
Northern District of California
 United States District Court




                                  13   reasonable finder of fact to reach a contrary result.” Monjaraz–Munoz v. I.N.S., 327 F.3d 892, 895

                                  14   (9th Cir. 2003) (citation omitted).

                                  15          In addition, the APA does not require “that every agency action representing a policy

                                  16   change must be justified by reasons more substantial than those required to adopt a policy in the

                                  17   first instance.” F.C.C. v. Fox Television Stations, Inc., 556 U.S. 502, 515 (2009). Instead, “a

                                  18   policy change complies with the APA if the agency (1) displays ‘awareness that it is changing

                                  19   position,’ (2) shows that ‘the new policy is permissible under the statute,’ (3) ‘believes’ the new

                                  20   policy is better, and (4) provides ‘good reasons’ for the new policy, which, if the ‘new policy rests

                                  21   upon factual findings that contradict those which underlay its prior policy,’ must include ‘a

                                  22   reasoned explanation . . . for disregarding facts and circumstances that underlay or were

                                  23   engendered by the prior policy.’” Organized Vill. of Kake v. U.S. Dep’t of Agric., 795 F.3d 956,

                                  24   966 (9th Cir. 2015) (quoting Fox, 556 U.S. at 515–16). “[If] the agency ignores or countermands

                                  25   its earlier factual findings without reasoned explanation,” it violates the APA. Fox, 556 U.S. at

                                  26   537 (Kennedy, J., concurring).

                                  27          Here, there is no real dispute that the Repeal complies with three of the four Fox

                                  28   requirements. First, BLM displayed “awareness that it is changing position.” 556 U.S. at 515.
                                                                                        14
                                           Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 15 of 30




                                   1   BLM issued the 2015 Rule, which included many operational requirements for hydraulic

                                   2   fracturing, “as a much-needed complement to existing regulations designed to ensure the

                                   3   environmentally responsible development of oil and gas resources on Federal and Indian lands,

                                   4   which were finalized nearly thirty years ago, in light of the increasing use and complexity of

                                   5   hydraulic fracturing coupled with advanced horizontal drilling technology.” 80 Fed. Reg. 16,128.

                                   6   After a change in administrations, BLM rescinded the 2015 Rule in order “to prevent the

                                   7   unnecessarily burdensome and unjustified administrative requirements and compliance costs of the

                                   8   2015 [R]ule from encumbering oil and gas development on Federal and Indian lands.” 82 Fed.

                                   9   Reg. 61,924. Second, the Repeal returns the regulatory landscape back to BLM’s preexisting

                                  10   regulatory regime, which adequately establishes that “the new policy is permissible” under the

                                  11   relevant statutes, FLPMA, IMA, and ILMA.9 Fox, 556 U.S. at 515. Third, the Court assumes that

                                  12
Northern District of California
 United States District Court




                                  13   9
                                         California Plaintiffs, unlike Citizen Group Plaintiffs, do not argue that BLM disregarded its
                                  14   statutory duties under the FLPMA, IMA, and ILMA or unlawfully delegated its duties to state and
                                       tribal governments through promulgating the Repeal. See Citizen Group Mot. at 18–23. Although
                                  15   it need not address the argument since Citizen Group Plaintiffs lack standing, the Court notes that
                                       even though BLM previously “determined that the collection of information in the rule are [sic]
                                  16   necessary to enable the BLM to meet its statutory obligations,” its subsequent decision to repeal
                                  17   the 2015 Rule cannot alone imply that it failed to fulfill its statutory obligations or ran afoul of the
                                       APA. 80 Fed. Reg. at 16,154. BLM’s statement regarding statutory obligations was not a factual
                                  18   finding, such that it must explain its change in position. Instead, BLM’s statement of authority
                                       does not bind it to a certain course of action: an agency may reconsider its own regulations, “since
                                  19   the power to decide in the first instance carries with it the power to reconsider.” Nat’l Res. Def.
                                       Council, Inc. v. United States Dep’t of Interior, 275 F.Supp.2d 1136, 1141 (C.D. Cal. 2002)
                                  20   (quoting Trujillo v. Gen. Elec. Co., 621 F.2d 1084, 1086 (10th Cir. 1980)). Additionally, the
                                  21   Repeal does not subdelegate BLM’s obligations to state and tribal governments. Instead, it simply
                                       removes discretionary federal regulation and returns the regulatory landscape back to what it was
                                  22   prior to promulgation of the 2015 Rule. It does not explicitly require states and tribal governments
                                       to pass regulations or monitor mining operations beyond their own roles; it just points to the
                                  23   present existence of these regulations as a justification for its decision. And even if the Repeal
                                       could be considered a delegation, “[l]imitations on delegation are ‘less stringent in cases where the
                                  24
                                       entity exercising the delegated authority itself possesses independent authority over the subject
                                  25   matter.’” Assiniboine & Sioux Tribes of Fort Peck Indian Reservation v. Bd. of Oil & Gas
                                       Conservation of State of Montana, 792 F.2d 782, 795 (9th Cir. 1986) (quoting United States v.
                                  26   Mazurie, 419 U.S. 544, 556–57 (1975). Here, as thoroughly discussed by all parties, states and
                                       tribal governments play a role in the regulation of hydraulic fracturing. The MLA specifically
                                  27   contemplates the role of state regulations. See e.g., 30 U.S.C. § 187 (requiring that federal lease
                                       provisions may not “be in conflict with the laws of the State in which the leased property is
                                  28
                                       situated.”).
                                                                                          15
                                        Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 16 of 30




                                   1   BLM “believes” the new policy is better because it decided to implement it. Id.

                                   2          It is BLM’s compliance with the remaining Fox requirement that is in dispute in this case.

                                   3   California Plaintiffs argue that BLM failed to offer a reasoned explanation for reversing its

                                   4   position, and that its proffered reasons for the Repeal run counter to the evidence before the

                                   5   agency. California Mot. at 14–18, 21–25. Specifically, they contend that (1) BLM’s rationale that

                                   6   the 2015 Rule was duplicative of state and tribal regulations was negated by BLM when

                                   7   considering the same evidence during the 2015 rulemaking process; and (2) BLM’s cost and

                                   8   benefit considerations ignored many of the benefits identified in 2015 and failed to explain why

                                   9   costs previously identified as “minimal” now exceed the 2015 Rule’s benefits. The Court

                                  10   addresses each argument in turn.

                                  11               i.   “Duplicative” of State and Tribal Regulations
                                  12          In the Repeal, BLM explained that because “an additional 12 states have introduced laws
Northern District of California
 United States District Court




                                  13   or regulations addressing hydraulic fracturing,” the landscape has changed since it implemented

                                  14   the 2015 Rule. 82 Fed. Reg. at 61,925. “As a result, all 32 states with Federal oil and gas leases

                                  15   currently have laws or regulations that address hydraulic fracturing operations. In addition, some

                                  16   tribes with oil and gas resources have also taken steps to regulate oil and gas operations, including

                                  17   hydraulic fracturing, on their lands.” Id. BLM also found that the 2015 Rule’s requirement to

                                  18   disclose chemicals was unnecessary since disclosure to FracFocus and state regulatory agencies

                                  19   had increased by 2017. Id. at 61,925–26. BLM also pointed to updated API industry guidance

                                  20   that provides safety and environmental protections for hydraulic fracturing, while disclosing in its

                                  21   Regulatory Impact Analysis (“RIA”) that it “has no data to support an estimate of the percentage

                                  22   of operators that voluntarily comply with the API recommendations when not required by State,

                                  23   Federal, or tribal regulations.” HFRR_000421–500 (RIA) at 28, 31. Finally, BLM noted that

                                  24   existing BLM regulations adequately ensured that oil and gas operations are conducted in an

                                  25   environmentally sound manner. 82 Fed. Reg. at 61,926. California Plaintiffs argue that these

                                  26   explanations fall short of the reasoning required to explain how state and tribal regulations, along

                                  27   with preexisting BLM regulations, will “ensure the environmentally responsible development of

                                  28   oil and gas resources,” in light of previous concerns that preexisting BLM regulations were “in
                                                                                        16
                                        Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 17 of 30




                                   1   need of revision as extraction technology has advanced,” and that state regulations remained

                                   2   inconsistent. California Mot. at 15 (quoting 80 Fed. Reg. at 16,128, 16,137).

                                   3          California Plaintiffs accurately point out that BLM originally stated that the 2015 Rule

                                   4   added necessary improvements to existing BLM regulations, but now articulates a different

                                   5   conclusion. Compare 80 Fed. Reg. at 16,137 (“The [2015 Rule] will complement these existing

                                   6   rules by providing further assurance of wellbore integrity, requiring with limited exception public

                                   7   disclosure of chemicals used in hydraulic fracturing, and ensuring safe management of recovered

                                   8   fluids”) with 82 Fed. Reg. at 61,926 (“The BLM now believes that the appropriate framework for

                                   9   mitigating [hydraulic fracturing] impacts exists through state regulations, through tribal exercise

                                  10   of sovereignty, and through BLM’s own pre-existing regulations and authorities (pre-2015 rule 43

                                  11   CFR subpart 3162 and Onshore Orders 1, 2, and 7).”). Significantly, however, BLM’s focus is not

                                  12   solely on preexisting BLM regulations: the Agency also pointed to additional state and tribal
Northern District of California
 United States District Court




                                  13   regulations to explain its change in position. BLM’s analysis determined that it:

                                  14                  currently has authorized oil and gas leases in the following 32 states:
                                                      Alabama, Alaska, Arizona, Arkansas, California, Colorado, Idaho,
                                  15                  Illinois, Indiana, Kansas, Kentucky, Louisiana, Maryland, Michigan,
                                                      Mississippi, Montana, Nebraska, Nevada, New Mexico, New York,
                                  16                  North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, South
                                                      Dakota, Tennessee, Texas, Utah, Virginia, West Virginia, and
                                  17                  Wyoming.
                                  18                  •   The following twenty of these states had laws or regulations to
                                                          address hydraulic fracturing operations prior to the BLM’s
                                  19                      issuance of the 2015 final rule. Those states included the
                                                          following: Alaska, Arizona, Arkansas, Colorado, Illinois, Indiana,
                                  20                      Kansas, Michigan, Montana, Nevada, New Mexico, New York
                                                          (prohibited “high volume” hydraulic fracturing in 2015), North
                                  21                      Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Texas, Utah,
                                                          and Wyoming.
                                  22
                                                      •   Twelve other states have either updated or finalized their laws
                                  23                      and/or regulations addressing hydraulic fracturing operations
                                                          after March 2015. These states are Alabama, California, Idaho,
                                  24                      Kentucky, Louisiana, Maryland (bans hydraulic fracturing),
                                                          Mississippi, Nebraska, South Dakota, Tennessee, Virginia, and
                                  25                      West Virginia.
                                  26                  As a result, all 32 of the aforementioned 32 states with existing
                                                      Federal oil and gas leases currently have laws and/or regulations in
                                  27                  place to address hydraulic fracturing (HF) operations.
                                  28   HFRR_000140–194 (Environmental Assessment or “EA”) at 41. Because BLM relies on the
                                                                                        17
                                        Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 18 of 30




                                   1   combination of preexisting BLM regulations and additional state and tribal regulations to explain

                                   2   its change in position, the Court must consider them together.

                                   3          California Plaintiffs argue that referencing these additional state regulations does not

                                   4   provide a reasoned explanation because “the state requirements differ significantly from the

                                   5   [2015] Rule, especially with regard to mechanical integrity testing, pressure monitoring during

                                   6   hydraulic fracturing operations, and post-fracturing disclosure requirements.” California Mot. at

                                   7   16 (citing EA at 41–46). But providing a reasoned explanation does not require BLM to attest that

                                   8   the additional state and tribal regulations completely fill the exact same regulatory gaps as would

                                   9   the 2015 Rule. See Fox, 556 U.S. at 515 (an agency “need not demonstrate to a court’s

                                  10   satisfaction that the reasons for the new policy are better than the reasons for the old one; it

                                  11   suffices that the new policy is permissible under the statute, that there are good reasons for it, and

                                  12   that the agency believes it to be better, which the conscious change of course adequately
Northern District of California
 United States District Court




                                  13   indicates.”) (emphasis in original). BLM explained that as of 2017, additional state regulations

                                  14   provided some, though not all, of the same protections imposed by the 2015 Rule. EA at 43–46.

                                  15   For example, BLM noted that nearly all states under review required chemical disclosure of

                                  16   hydraulic fracturing fluids and the majority had intermediate well casing requirements, even

                                  17   though only a minority imposed cement monitoring requirements. EA at 43; see also RIA 37–41.

                                  18          California Plaintiffs also argue that BLM failed to account for the regulatory shortcomings

                                  19   in tribal regulations, especially regarding water quality concerns. California Mot. at 17. While the

                                  20   Court agrees with California Plaintiffs that the same level of detail is not provided for the

                                  21   purported additional tribal regulations, the Court finds that BLM adequately detailed its analysis:

                                  22                  Some tribes with oil and gas resources have also taken steps to
                                                      regulate oil and gas development operations, including hydraulic
                                  23                  fracturing, on their lands. The Department of the Interior encourages
                                                      tribes to exercise their sovereignty over their lands and mineral
                                  24                  resources and to be actively involved in ensuring that oil and gas
                                                      development on their lands is conducted in a safe and environmentally
                                  25                  responsible manner.
                                                      Although the states with existing Federal oil and gas leases have
                                  26                  regulatory programs addressing hydraulic fracturing operations, the
                                                      oil and gas producing Indian tribes have not as uniformly promulgated
                                  27                  regulatory programs to address hydraulic fracturing. In light of this,
                                                      the BLM consulted with Indian tribes and solicited comments
                                  28                  regarding existing and proposed tribal regulation of hydraulic
                                                                                         18
                                        Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 19 of 30



                                                      fracturing, and the potential effects of rescinding the 2015 final rule
                                   1                  on tribes, individual allottees, and Indian resources.
                                   2   EA 10–11.

                                   3          Additionally, BLM provided requirement-by-requirement explanations for the removal of

                                   4   the 2015 Rule requirements. See RIA 43–49. Regarding water quality concerns, BLM explained

                                   5   that preexisting BLM regulations had similar or the same requirements (for example, Onshore

                                   6   Order 2 still requires remedial action in the event of inadequate cementing even if documenting

                                   7   the issue is no longer required, and still requires isolation of all usable water), and that industry-

                                   8   recommended practices require many of the well protections detailed by the 2015 Rule (for

                                   9   example the mechanical integrity test and cement evaluation logs to demonstrate isolation). Id.

                                  10          It is important to pause here to repeat what the Court is, and is not, tasked with doing under

                                  11   the controlling law. The Court’s task is not to decide whether the changes the Federal Defendants

                                  12   seek to make will result in better or worse environmental policy. Those policy questions are the
Northern District of California
 United States District Court




                                  13   province of Congress and the administrative agencies, and policy changes inevitably result when

                                  14   new decisionmakers take office. In other words, “[e]lections have policy consequences.”

                                  15   Organized Vill. of Kake, 795 F.3d at 968. The Court’s job also is not to decide whether it would

                                  16   find the rationales advanced by the agency compelling (or even persuasive) if it were reviewing

                                  17   the matter from scratch. Instead, the narrow question for the Court is whether the admitted policy

                                  18   change represented by the Repeal was so inadequately explained as to be arbitrary and capricious.

                                  19   See Nat’l Med. Enterprises, Inc. v. Sullivan, 957 F.2d 664, 669 (9th Cir. 1992) (“It is not [the

                                  20   Court’s] function to second-guess the agency that Congress has charged with administering a

                                  21   statute merely because a party that has lost a particular round of administrative policymaking

                                  22   would prefer a return to the previous rule, or because the policy arguments rejected by the

                                  23   Secretary strike [the Court] as more persuasive”).

                                  24          Having reviewed the record in light of these principles, the Court finds that BLM

                                  25   adequately articulated a reasoned explanation for its change in position regarding the sufficiency

                                  26   of BLM’s preexisting regulations and state and tribal regulations for hydraulic fracturing. Given

                                  27   this narrow scope of review, the Court thus cannot conclude that BLM’s reasoning was contrary to

                                  28   the evidence presented or that the evidence compels a different result. See Pac. Coast Fed’n, 265
                                                                                          19
                                        Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 20 of 30




                                   1   F.3d at 1034.

                                   2              ii.   Cost/Benefit Calculus
                                   3          California Plaintiffs also argue that BLM arbitrarily ignored the foregone benefits of the

                                   4   2015 Rule when weighing the costs and benefits of the Repeal. California Mot. at 21–24. BLM

                                   5   estimated that the Repeal accounted for an “estimated per-well reduction in compliance costs [of]

                                   6   about 0.1–0.2% of the cost of drilling a well.” RIA at 4. BLM also reasoned that “[w]hile the

                                   7   extent of the benefits that the additional assurances might provide are questionable, it follows that

                                   8   the rescission of the 2015 rule could potentially reduce any such assurances.” 82 Fed. Reg. at

                                   9   61,925. “After examining [the 2015 Rule], and the potential cost savings and foregone benefits,

                                  10   [BLM] conclude[d] that the cost savings would exceed the forgone benefits.” RIA at 56.

                                  11   California Plaintiffs argue that while BLM acknowledged that the Repeal would result in forgone

                                  12   benefits, see 82 Fed. Reg. at 61,925, the Agency failed to seriously consider or discuss any of
Northern District of California
 United States District Court




                                  13   these benefits in its analysis. California Plaintiffs point to two previously identified benefits: (1)

                                  14   the 2015 Rule provided the benefit of “a consistent, predictable, regulatory framework,” 80 Fed.

                                  15   Reg. at 16, 128, while in the Repeal, BLM failed to consider disparities in state and tribal

                                  16   regulations; and (2) the 2015 Rule highlighted the environmental benefits of the rule, while in the

                                  17   Repeal BLM concluded that the environmental benefits were unlikely to be affected by the Repeal

                                  18   “because of the rarity of adverse environmental impacts,” even though it had rejected that

                                  19   argument in 2015. California Mot. at 21–22.

                                  20          As discussed above, BLM explained that additional state regulations supported its decision

                                  21   to rescind the 2015 Rule. In its analysis, BLM included state-by-state detail about whether state

                                  22   regulations covered various provisions added by the 2015 Rule. RIA at 37–41. BLM further

                                  23   included an explanation for the removal of each provision, indicating whether state regulations,

                                  24   existing BLM regulations, and/or industry guidance otherwise provided similar protections. Id. at

                                  25   43–49. While California Plaintiffs are correct that BLM did not explicitly point to consistency in

                                  26   nationwide regulation as a foregone benefit, see RIA at 54, the Court finds that the Agency

                                  27   inherently considered this benefit in its analysis. A state-by-state analysis fundamentally implies

                                  28   an understanding that each state’s regime must be considered due to differing or unique
                                                                                         20
                                        Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 21 of 30




                                   1   regulations. It further recognizes that the removal of an overarching regulation results in different

                                   2   protections at the state and tribal levels. BLM simply made a policy judgment not to prioritize

                                   3   consistency over the additional costs of such measures. The Court may “not question that the

                                   4   [BLM] was entitled in [2017] to give more weight to socioeconomic concerns than it had in

                                   5   [2015], even on precisely the same record. ‘Fox makes clear that this kind of reevaluation is well

                                   6   within an agency’s discretion.’” Organized Vill. of Kake, 795 F.3d at 968 (quoting Nat’l Ass’n of

                                   7   Home Builders v. EPA, 682 F.3d 1032, 1038 (D.C. Cir. 2012)). Here, BLM explained how the

                                   8   record differed from the one that existed when the Agency prepared the 2015 Rule, due primarily

                                   9   to the existence of additional state and tribal regulations. This explanation sufficiently considers

                                  10   the foregone benefit of nationwide consistency.

                                  11          BLM also addressed foregone environmental benefits, including those impacting water

                                  12   quality, when concluding that the environmental benefits highlighted by the 2015 Rule were
Northern District of California
 United States District Court




                                  13   unlikely to be affected by the Repeal. Although BLM noted when promulgating the 2015 Rule

                                  14   that “[t]he need to assure that hydraulic fracturing fluids are isolated from surface waters, usable

                                  15   groundwater, and other wells is clear,” 80 Fed. Reg. 16,180, it later explained its view as to why

                                  16   the 2015 Rule was not necessary to ensure such isolation:

                                  17                  The BLM initiated the development of the hydraulic fracturing rule
                                                      in 2010 in response to public concerns. Relatively few states had any
                                  18                  regulations on hydraulic fracturing at that time. In light of this, a BLM
                                                      regulation covering wellbore integrity and usable water protection
                                  19                  seemed appropriate at that time. Since promulgation of the 2015 rule,
                                                      however, many states have updated their regulations to address
                                  20                  hydraulic fracturing operations. The BLM now believes that the 2015
                                                      rule is duplicative of the states’ and some tribal regulations, as well
                                  21                  as some of the BLM’s own pre-existing regulations and authorities
                                                      (pre-2015 rule 43 CFR subpart 3162 and Onshore Orders 1, 2, and 7),
                                  22                  and is not necessary.
                                  23   82 Fed. Reg. 61,931. As noted above, BLM’s preexisting regulations included some regulations

                                  24   relevant to water protection, as did additional state and tribal regulations and updated industry

                                  25   guidance. BLM further pointed to “the rarity of adverse environmental impacts that occurred from

                                  26   hydraulic fracturing operations before the 2015 [R]ule, and after its promulgation while the 2015

                                  27   [R]ule was not in effect.” Id. While California Plaintiffs argue that the administrative record

                                  28   contains evidence contrary to the Agency’s position, the record also contains evidence consistent
                                                                                         21
                                        Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 22 of 30




                                   1   with the Agency’s position. Compare HFRR_078908–34 (noting major undesirable events that

                                   2   occurred in 2015 and 2016, while representing that the majority did not involve hydraulic

                                   3   fracturing operations) with HFRR_077398–99 (finding that oil field spills records decreased 17%

                                   4   in 2016 compared to the previous year); EA at 18 (finding water impact incidents “were rare and

                                   5   not widespread.”). The Court cannot conclude that this evidence in its totality compels a different

                                   6   outcome than BLM reached, which is the applicable standard.

                                   7          Finally, BLM pointed to site-specific measures, which also provide environmental

                                   8   protections, when unique cases are presented. For instance, in response to comments concerning

                                   9   well construction, BLM noted that where “geological fractures and fissures” are present, it

                                  10   “impose[s] site-specific protective measures that can be applied when necessary to reduce the risks

                                  11   associated with hydraulic fracturing.” 82 Fed. Reg. at 61,932. BLM thus adequately explained

                                  12   the basis for its conclusion that these benefits would continue without the 2015 Rule, given other
Northern District of California
 United States District Court




                                  13   regulations and industry practices as well as measures implemented on a site-specific basis.

                                  14          As California Plaintiffs note, BLM acknowledged when implementing the Repeal that the

                                  15   costs for compliance with the 2015 Rule decreased. BLM identified the same 0.1-0.2% cost,

                                  16   which it classified as “minimal” when promulgating the 2015 Rule. See HFRR_024272–390

                                  17   (“2015 RIA”) at 82. BLM estimated that the Repeal would result in a “reduction in compliance

                                  18   costs relative to the 2015 rule of up to $9,690 per well or approximately $14 million to $34 million

                                  19   per year.” 82 Fed. Reg. at 61,925. In 2015, however, BLM estimated that the “the compliance

                                  20   cost will be about $11,400 per well, or about $32 million per year.” 80 Fed. Reg. at 16,130.

                                  21          Still, notwithstanding this overall decrease in the estimated cost of complying with the

                                  22   2015 Rule, BLM prioritized overall cost reduction when weighing the costs and benefits of the

                                  23   Repeal. As noted above, this was a policy judgment, and it was “well within [the] agency’s

                                  24   discretion” to give more weight to socioeconomic costs than it had previously given. Nat’l Ass’n

                                  25   of Home Builders, 682 F.3d at 1038. BLM also outlined the time savings associated with the

                                  26   Repeal, explaining that “the 2015 Rule would have required an additional eight hours of industry

                                  27   time to submit and four hours of BLM time to process applications to conduct fracturing

                                  28   operations and an additional nine hours of industry time to submit and 4.5 hours of BLM time to
                                                                                       22
                                        Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 23 of 30




                                   1   process notices after fracturing operations were complete.” BLM Mot. at 39 (citing RIA 43–44).

                                   2   Considering the totality of the Agency’s cost-benefit analysis, the record does not compel the

                                   3   conclusion that BLM arbitrarily ignored foregone benefits or arbitrarily overvalued the costs

                                   4   associated with the 2015 Rule, as California Plaintiffs urge.

                                   5          In summary, BLM met the requirement of providing a “reasoned explanation” for why it is

                                   6   changing course after the nearly five-year long extensive rulemaking that resulted in the 2015

                                   7   Rule. Although BLM could have provided more detail, it did enough to clear the low bar of

                                   8   arbitrary and capricious review, and that is all the law requires.10

                                   9             iii.   Wyoming’s Counter-Argument
                                  10          Wyoming and the Associations additionally respond to Plaintiffs’ motions for summary

                                  11   judgment by arguing that BLM lacked authority to promulgate the 2015 Rule in the first place,

                                  12   thus justifying the Repeal. Wyoming Mot. at 10–17; Associations Mot. at 24–30. This argument
Northern District of California
 United States District Court




                                  13   relies almost entirely on the previous litigation brought by Wyoming after promulgation of the

                                  14   2015 Rule. See Wyoming v. United States Dep’t of the Interior, No. 15-CV-43-S (D. Wyo. March

                                  15   25, 2015). The 2015 Rule is not before the Court, however. Further, contrary to Wyoming’s

                                  16   statements, BLM did not “recognize[] that it lacked the authority to promulgate the 2015 Rule.”

                                  17   Wyoming Mot. at 10. Instead, BLM found “that it [was] not only better policy to rescind the 2015

                                  18   rule to relieve operators of duplicative, unnecessary, costly and unproductive regulatory burdens,

                                  19   but it also eliminate[d] the need for further litigation about BLM’s statutory authority.” 82 Fed.

                                  20   Reg. at 61,925 (noting also that “[c]ommenters and a District Court have raised doubts about

                                  21   BLM’s statutory authority to regulate hydraulic fracturing operations on Federal and Indian

                                  22   lands”). In other words, BLM did not concede or find that it lacks legal authority. It simply

                                  23

                                  24   10
                                          California Plaintiffs also argue that the Repeal violates the APA because BLM failed to consider
                                  25   available alternatives. California Mot. at 20–21. While BLM must consider alternatives, “[a]
                                       court is not to ask whether a regulatory decision . . . is better than the alternatives.” F.E.R.C. v.
                                  26   Elec. Power Supply Ass’n, 136 S. Ct. 760, 782 (2016), as revised (Jan. 28, 2016). Here, BLM
                                       explored four separate alternatives: (a) no action, (b) rescind the 2015 Rule, (c) rescind the 2015
                                  27   Rule and amend the previous regulations to remove the approval requirements for “nonroutine”
                                       operations, and (d) rescind the 2015 Rule except for the chemical disclosure requirement. EA at 3.
                                  28   This is sufficient: there is nothing in the APA that requires an endless consideration of
                                       alternatives.
                                                                                         23
                                        Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 24 of 30




                                   1   acknowledged the underlying litigation in its cost and benefit calculus. The Court thus need not

                                   2   determine whether BLM had the statutory authority to promulgate the 2015 Rule, as that issue is

                                   3   not properly before it.

                                   4          In summary, because BLM provided an adequate explanation for its change in position in

                                   5   rescinding the 2015 Rule, the Court GRANTS Federal Defendants’ motion for summary judgment

                                   6   and DENIES California Plaintiffs’ motion for summary judgment as to the APA claim.11

                                   7          C.    NEPA Claim
                                   8          Plaintiffs argue that BLM violated NEPA when publishing the Repeal because it failed to

                                   9   take a “hard look” at the Repeal’s impact and failed to prepare an EIS. California Mot. at 25–28;

                                  10   Citizen Group Mot. at 31–40. “The purpose of NEPA is to require disclosure of relevant

                                  11   environmental considerations that were given a ‘hard look’ by the agency.” Lands Council v.

                                  12   Powell, 395 F.3d 989, 993 (9th Cir. 2004). Under NEPA, federal agencies must assess the
Northern District of California
 United States District Court




                                  13   environmental impact of agency actions that “significantly affect[ ] the quality of the human

                                  14   environment.” 42 U.S.C. § 4332(C). Where an agency’s project “might significantly affect

                                  15   environmental quality,” NEPA compels preparation of an EIS. See WildEarth Guardians v.

                                  16   Provencio, 923 F.3d 655, 669 (9th Cir. 2019). “Significance exists if it is reasonable to anticipate

                                  17   a cumulatively significant impact on the environment. Significance cannot be avoided by terming

                                  18   an action temporary or by breaking it down into small component parts.” 40 C.F.R.

                                  19   § 1508.27(b)(7).

                                  20          Plaintiffs argue that BLM failed to take a “hard look” at the environmental consequences

                                  21   of repealing the 2015 Rule, including the impact of using waste pits instead of tanks and impacts

                                  22   on tribal lands generally. See California Mot. at 25–28, Citizen Group Reply at 23–25. BLM

                                  23   previously reported environmental benefits from the use of tanks to store hydraulic fracturing

                                  24   wastes instead of pits. See 80 Fed. Reg. at 16,162 (“the above-ground tanks, when compared to

                                  25   pits, are less prone to leaking, are safer for wildlife, and will have less air emissions”). Plaintiffs

                                  26
                                  27   11
                                         The Court also GRANTS Wyoming’s, API’s and the Association’s motions for summary
                                  28   judgment, while rejecting Wyoming’s and the Association’s argument that summary judgment is
                                       appropriate on the basis that BLM lacked authority to promulgate the 2015 Rule.
                                                                                      24
                                        Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 25 of 30




                                   1   argue that any action to rescind these benefits required a “hard look” and an EIS, because it could

                                   2   significantly affect the environment.

                                   3          BLM primarily responds that it was not required to conduct a NEPA analysis because the

                                   4   Repeal rescinded a rule that had never gone into effect. BLM Mot. at 42–43. The Ninth Circuit

                                   5   has held that “NEPA procedures do not apply to federal actions that maintain the environmental

                                   6   status quo.” Kootenai Tribe of Idaho v. Veneman, 313 F.3d 1094, 1114 (9th Cir. 2002), abrogated

                                   7   on other grounds by Wilderness Soc. v. U.S. Forest Serv., 630 F.3d 1173 (9th Cir. 2011). While

                                   8   BLM is correct that the 2015 Rule never went into effect, the cases in which the “status quo”

                                   9   principle has been discussed involved circumstances different than the unique ones this case

                                  10   presents. See Kootenai Tribe, 313 F.3d at 1114 (finding that the environmental status quo was not

                                  11   maintained since “the reduction in human intervention that would result from [challenged action]

                                  12   actually does alter the environmental status quo”); see also Burbank Anti–Noise Group v.
Northern District of California
 United States District Court




                                  13   Goldschmidt, 623 F.2d 115, 116–17 (9th Cir. 1981) (NEPA did not apply when an agency

                                  14   financed the purchase of an already-built airport); Nat’l Wildlife Fed’n v. Espy, 45 F.3d 1337,

                                  15   1343–1344 (9th Cir. 1995) (NEPA did not apply when agency transferred title to wetlands already

                                  16   used for grazing); Bicycle Trails Council of Marin v. Babbitt, 82 F.3d 1445, 1446 (9th Cir. 1996)

                                  17   (closure of bicycle trails did not trigger an EIS).

                                  18          That said, the principle facially applies to the facts of this case. Because enactment of the

                                  19   2015 Rule was enjoined before it ever went into effect, its “benefits” and “protections” remained

                                  20   hypothetical and unrealized at the time the Repeal was promulgated. Oil and gas operations on

                                  21   BLM lands have been regulated only by a combination of preexisting regulations and state and

                                  22   tribal regulations since the 1980s. Conducting an EIS would have been difficult where data about

                                  23   the environmental impacts of the 2015 Rule would be as hypothetical as data about the Repeal.

                                  24   Instead, the environmental status quo never changed.

                                  25          In support of their position, Plaintiffs cite California ex rel. Lockyer v. U.S. Dep’t of

                                  26   Agric., in which the Ninth Circuit rejected a similar argument by the Department of Agriculture.

                                  27   575 F.3d 999, 1015 (9th Cir. 2009) (finding that an effective repeal of a regulation subject to an

                                  28   injunction “was taking substantial environmental protections off the books”). There, the court
                                                                                             25
                                        Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 26 of 30




                                   1   found the agency’s “self-serving argument le[ft] too much to the vicissitudes of the timing of the

                                   2   litigation,” since the injunction was still pending review in the Tenth Circuit at the time of the

                                   3   agency’s action. Id. at 1016. But the Court sees a significant distinction between this case and

                                   4   Lockyer: there, the regulation at issue was in effect for seven months prior to the injunction, as

                                   5   specifically noted by the Ninth Circuit:

                                   6                  The Roadless Rule was legally valid for the seven months after the
                                                      opinion in Kootenai Tribe. From the time our mandate issued to when
                                   7                  the United States District Court for the District of Wyoming issued its
                                                      injunction, the Roadless Rule governed the roadless area management
                                   8                  of the national forests. The USDA asserts that the period between
                                                      injunctions ‘was insufficient to make any meaningful difference in
                                   9                  forest planning. This is so because . . . development activities . . .
                                                      require many months or years to plan, evaluate, and implement.’ This
                                  10                  argument misses the mark. That the Roadless Rule did not interfere
                                                      with forest planning measures does not mean that the months of
                                  11                  limited human intervention it facilitated were without beneficial
                                                      effect on roadless areas and their complex ecosystems.
                                  12
Northern District of California
 United States District Court




                                  13   575 F.3d at 1014 (emphasis removed).

                                  14          Without dispute, the 2015 Rule was never in effect in this case, and the Tenth Circuit

                                  15   declined to reach the merits of the injunction based on BLM’s intention to rescind that rule. So
                                  16   the Court cannot find that the Repeal significantly impacted the environment. Instead, both before
                                  17
                                       and after the Repeal, the environmental impact of hydraulic fracturing has remained consistent,
                                  18
                                       and has been regulated only by BLM’s preexisting regulations, as well as by state and tribal
                                  19
                                       regulations. See Wyoming, 871 F.3d at 1143 (explaining that “the continued operation of oil and
                                  20
                                       gas development on federal lands . . . represents no departure from the status quo since 2015”).
                                  21
                                       The Court therefore agrees with Federal Defendants that NEPA does not apply here, where the
                                  22

                                  23   environmental status quo was not altered by the Repeal.12

                                  24

                                  25
                                       12
                                          The Court believes that the Lockyer court’s reliance on the actual implementation of the
                                       Roadless Rule in support of its holding compels the conclusion that NEPA does not apply here,
                                  26   because the 2015 Rule was never implemented. But it acknowledges that this result raises a
                                       concern that an incoming administration might simply set aside the outgoing administration’s
                                  27   regulations that are not yet in place, potentially defeating NEPA’s purpose. Cf. Lockyer, 575 F.3d
                                       at 1014 n.9 (noting a similar concern with the Government’s argument that a regulation was not
                                  28   “in place long enough to make a meaningful difference”). Nonetheless, for the reasons discussed
                                       above, the Court reads Lockyer to mandate the conclusion that the Repeal did not change the
                                                                                          26
                                        Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 27 of 30




                                   1          Because NEPA does not apply given these unusual facts, the Court GRANTS Federal

                                   2   Defendants’, Wyoming’s, and API’s motions for summary judgment and DENIES Plaintiffs’

                                   3   motions for summary judgment as to the NEPA claims.

                                   4          D.    ESA Claim
                                   5          Finally, Citizen Group Plaintiffs argue that BLM violated the ESA by failing to consult

                                   6   with FWS prior to taking any action that “may affect” a threatened or endangered species. Citizen

                                   7   Group Mot. at 25–30 (quoting 16 U.S.C. § 1536(a)(4)). “In order to ensure compliance with the

                                   8   [ESA], . . . agencies [must] consult with the appropriate federal fish and wildlife agency . . .

                                   9   whenever their actions ‘may affect’ an endangered or threatened species.” Pac. Rivers Council v.

                                  10   Thomas, 30 F.3d 1050, 1054 n.8 (9th Cir. 1994) (citing 50 C.F.R. § 402.14(a)). A federal agency

                                  11   “must initiate formal consultation if its proposed action ‘may affect’ listed species or critical

                                  12   habitat,” and “[a]ny possible effect, whether beneficial, benign, adverse, or of an undetermined
Northern District of California
 United States District Court




                                  13   character, triggers the formal consultation requirement.” 51 Fed. Reg. at 19,949. However, “if the

                                  14   agency determines that a particular action will have no effect on an endangered or threatened

                                  15   species, the consultation requirements are not triggered.” Id. BLM determined that the Repeal

                                  16   would not affect listed endangered or threatened special because “[n]either the rescinding nor the

                                  17   implementation of the 2015 final rule would, by themselves, authorize or prohibit hydraulic

                                  18   fracturing operations as a whole, or any particular operations on Federal or Indian lands . . .

                                  19   [T]hese actions are also not expected to impact the number of hydraulic fracturing operations. As

                                  20   such, the actions, would not, by themselves, have an effect on any listed species or its habitat . . .”

                                  21   82 Fed. Reg. 61,941. Thus, BLM responds that it was not required to consult with FWS, or

                                  22   prepare a biological assessment, and notes that it did not do so when promulgating the 2015 Rule.

                                  23   BLM Mot. at 50.

                                  24          “To determine whether the BLM’s no effect determination was arbitrary and capricious,

                                  25   [the Court] must decide whether the BLM ‘considered the relevant factors and articulated a

                                  26   rational connection between the facts found and the choice made.’” Kraayenbrink, 632 F.3d at

                                  27

                                  28   environmental status quo (even if it prospectively altered the regulatory landscape in the wake of
                                       the Tenth Circuit’s ruling).
                                                                                        27
                                        Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 28 of 30




                                   1   496 (quoting Nat’l Ass’n of Home Builders, 340 F.3d at 841). Here, BLM explained that it

                                   2   “already had an extensive process in place to ensure that operators conduct oil and gas operations

                                   3   in an environmentally sound manner.” 82 Fed. Reg. at 61,925. It further explained that “BLM

                                   4   also possesses discretionary authority allowing it to impose site-specific protective measures

                                   5   reducing the risks associated with hydraulic fracturing,” id. at 61,926, and that “site-specific

                                   6   proposals to drill for and develop oil and gas resources that involve hydraulic fracturing operations

                                   7   would require the same level of compliance with the ESA and [the National Register of Historic

                                   8   Places] if the BLM did not rescind the 2015 rule,” id. at 61,941. BLM contends, as it did with

                                   9   respect to Plaintiff’s NEPA allegations, that the Repeal maintained the environmental status quo

                                  10   on BLM lands such that there would be no effect on threatened species or their habitats from the

                                  11   Repeal. BLM Mot. at 51. Instead, BLM already had protections in place for threatened species

                                  12   through site specific measures on lands open for oil and gas development and the Repeal did not
Northern District of California
 United States District Court




                                  13   open any additional lands previously lacking protections. The Court agrees that BLM provided a

                                  14   rational connection between its choice to repeal the 2015 Rule and the fact that BLM lands open to

                                  15   oil and gas development already employed site-specific protections where needed.13

                                  16          Citizen Group Plaintiffs similarly argue that Lockyer compels a different result. Citizen

                                  17   Group Reply at 18. However, Lockyer does not apply to Citizen Group Plaintiffs’ ESA claim.

                                  18   BLM’s rationale is that both the 2015 Rule and the Repeal have no effect on threatened wildlife

                                  19   protected by the ESA because “these actions are [] not expected to impact the number of hydraulic

                                  20   fracturing operations.” 82 Fed. Reg. 61,941. Instead, site-specific measures provided protection

                                  21   to threatened species even under its preexisting regulations, such that the Repeal would not affect

                                  22   these operations. While Citizen Group Plaintiffs argue that the Repeal removed environmental

                                  23   protections threatening species, the Repeal did not affect any of the ESA protections that had been

                                  24
                                       13
                                  25      Federal Defendants argue that because BLM failed to consult with FWS when implementing the
                                       2015 Rule, that rule suffers from the same defect (if any) as the Repeal and thus cannot be
                                  26   implemented. BLM Reply at 22. This, however, concerns what remedy is appropriate after
                                       finding a procedural violation of the ESA, and has no bearing on whether there was a procedural
                                  27   violation in the first place. See Crickon v. Thomas, 579 F.3d 978, 988 (9th Cir. 2009) (“Because
                                       the interim rules in this case suffer from the same defect as the final rule—lack of articulation of
                                  28   the agency’s rationale—we similarly decline to reinstate them.”). Because the Court finds no
                                       procedural violation, it need not address any remedy arguments.
                                                                                         28
                                        Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 29 of 30




                                   1   in place through site-specific analyses. Citizen Group Plaintiffs also place great weight on the

                                   2   statement “Looks like we’ll need to do a biological assessment for this rule,” made by BLM

                                   3   official James Tichenor, in an email exchange that occurred while the Agency researched the

                                   4   Repeal. HFRR_2202. But this is not a statement by the Agency and does not provide any sort of

                                   5   dispositive evidence regarding this claim. Instead, the Court must review the entire administrative

                                   6   record, with a particular focus on the final representations BLM provided in the Repeal. BLM’s

                                   7   final position was that the Repeal would have no effect on threatened species on BLM lands, and

                                   8   the Court finds that there is a rational connection between this position and facts presented in the

                                   9   record.

                                  10             Even though “[t]he minimum threshold for an agency action to trigger consultation with

                                  11   FWS is low,” BLM’s conclusion that the Repeal has no effect to threatened species was not

                                  12   arbitrary and capricious in light of the totality of the record. Kraayenbrink, 632 F.3d at 496.
Northern District of California
 United States District Court




                                  13   Accordingly, the Court GRANTS Federal Defendant’s and Wyoming’s motion for summary

                                  14   judgment as to this claim and DENIES Citizen Group Plaintiffs’ motion.14

                                  15             //

                                  16             //

                                  17             //

                                  18             //

                                  19             //

                                  20             //

                                  21             //

                                  22             //

                                  23             //

                                  24             //

                                  25             //

                                  26
                                       14
                                  27     The evidence outside of the administrative record upon which Citizen Group Plaintiffs rely does
                                       not change the Court’s conclusion. Thus, the Court need not reach the parties’ dispute regarding
                                  28   evidence outside of the administrative record. BLM Mot. at 52–56; Citizen Group Reply at 19–
                                       23.
                                                                                       29
                                        Case 4:18-cv-00524-HSG Document 158 Filed 03/27/20 Page 30 of 30



                                       IV.    CONCLUSION
                                   1
                                              For the reasons provided above, the Court GRANTS Federal Defendants’ motion for
                                   2
                                       summary judgment, Case No. 4:18-cv-00521, Dkt. No. 116; Case No. 4:18-cv-00524, Dkt. No.
                                   3
                                       126, and DENIES Plaintiffs’ motions for summary judgment, Case No. 4:18-cv-00521, Dkt. No.
                                   4
                                       112; Case No. 4:18-cv-00524, Dkt. No. 110. Limited to the reasoning provided in this Order, the
                                   5
                                       Court also GRANTS Wyoming’s, API’s, and the Associations’ motions, Case No. 4:18-cv-00521,
                                   6
                                       Dkt. No. 119, 120, 121; Case No. 18-cv-0524, Dkt. Nos. 129, 130, 131. 15
                                   7
                                              The Court further directs the parties to file an agreed-upon proposed form of judgment in
                                   8
                                       accordance with this order within 14 days.
                                   9

                                  10
                                              IT IS SO ORDERED.
                                  11
                                       Dated: 3/27/2020
                                  12
Northern District of California




                                                                                        ______________________________________
 United States District Court




                                  13                                                    HAYWOOD S. GILLIAM, JR.
                                                                                        United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   15
                                         Also pending is the Institute for Policy Integrity at New York University School of Law’s
                                  26   motion for leave to file an amicus curiae brief. Case. No. 4:18-cv-00524, Dkt. No. 111. “It is
                                       well-settled that a trial court may, in the exercise of its discretion, permit the filing of an amicus
                                  27   curiae brief.” Warehouse Rest., Inc. v. Customs House Rest., Inc., No. C-80-3054, 1982 WL
                                       63800, at *1 (N.D. Cal. Oct. 4, 1982). Here, the Institute presents unique arguments regarding the
                                  28   cost and benefit analysis in the Repeal. Accordingly, the Court GRANTS leave to file the amicus
                                       brief.
                                                                                           30
